DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a national stage application under 35 U.S.C. 371 and claims the benefit of PCT Application No. PCT/JP2018/011570 having an international filing date of 23 March 2018, which designated the United States, which PCT application claimed the benefit of Japanese Patent Application Nos. 2017-074809 filed 04 April 2017 and 2017-157637 filed 17 August 2017, the entire disclosures of each of which are incorporated herein by reference. 
Allowable Subject Matter
3.  	Claims 1-10, 13-15 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-10, 13-14, the prior art failed to disclose or reasonably suggest a second coupling structure including a second via, the second coupling structure electrically coupling the first structure and the third structure to each other, the second via having a structure in which electrically conductive material is included in a third through hole and a fourth through hole, the third through hole being provided to expose a third wiring line included in the first multi-layered wiring layer, the fourth through hole being provided to expose a fourth wiring line included in the third multi-layered wiring layer. 
6. 	Regarding Claim 15, the prior art failed to disclose or reasonably suggest the first structure and the second structure being bonded together such that the first multi-layered wiring layer and the second multi- layered wiring layer are opposed to each other, a first coupling structure including a first via, a 
  
Remarks:
The closest prior arts are Inokuma et al., (US 7164113 B2), and Kishi, US 9666626. However, none of the reference teaches or suggest the claimed invention, for instance “......the second via having a structure in which electrically conductive material is included in a third through hole and a fourth through hole, the third through hole being provided to expose a third wiring line included in the first multi-layered wiring layer, the fourth through hole being provided to expose a fourth wiring line included in the third multi-layered wiring layer, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899